   Case 0:20-mj-06035-LSS Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 6


AO 91(Rev.11/11) CriminalComplai
                               nt

                                U NITED STATES D ISTRICT C OURT
                                                      forthe
                                           Sbuthern DistrictofFlorida

               United StatesofAmerica
                           V.
      KIAM KNOW LES and WAYNE GLINTON,                        CaseN o.
                                                                         20-6035-5N0W



                      Defendantls)

                                         CRIM INAL CO M PLAINT
        1,thecomplainantin'thiscase,statethatthefollowing istrueto thebestofm y knowledgeand belief.
Onoraboutthedatets)of                January21,2020         inthecounty of               Broward           inthe
   Southern    Districtof             Florida       ,thedefendantts)violated:
        CodeSection                                            OffenseDescription
21U.S.C.â846and(b)(1)(B)                ConspiracytoPossebswiththeIntenttoDistributea ControlledSubstance




        Thiscriminalcomplailttisbased onthesefacts:
See attàched Affidavi
                    t.




        Y Continuedontheattachedsheet.

                                                                                            signature

                                                                        Jam ey Gavalier,SpecialAgent,DEA
                                                                                Printed nameand title

Sworn to before meand signed in my presence.
                                                               t
Dat
  e:!
    h >/,.
         z-                                                                       Judge'
                                                                                              2
                                                                                       ssignature

City andstate:                                                     Lurana S.Snow ,United States Magistrate Judge
                                                                                Printed nameand title
Case 0:20-mj-06035-LSS Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 6




                                          M 'FIDAVIT

Jamey Gavalier,firstbeingduly sworn,deposesand states:

       1.       1am a SpecialAgentwith theDrug EnforcementAdministration (1&DEA''),and
havebeen assignedto theM iam iField Division sinceFebruary 2015. ln thatassignm ent,1have

been involved in investigations involving narcotics trafficking and m oney laundering. A s a

qpecial Ageflt with DEA,I have patticipated in ntuterôus narcotics investigations involving

physical and electronic sm veillance;the control ànd administration of confidential sotlrces;

intem ationaldfug importétions;anddom esticdrttg organizations. Ihaveparticipatedinthearrest

atld subsequènt prosecution of numerous drug trafûckers. l also have spoken on hum erous
            t

occasions w ith inform ants, suspects, and experienced narcotics investigators concerning the

m amwr,m eans,methods and practicesthatdrug traffckersuse to furtherthe opetation oftheir

drugtrafjcking organizationsandthemosteffectivemethodsofinvestigatingarfddismantling
drug trafficking organizations.

                This A ffidavit is subm itted in support of a crim inal com plaint against IQIA M

KN OW LES and W AYNE GLINTON forconspiracy to possesswith intentto distributecocaine
                                                                                              >

andfentanyl,inviolationofTitle21,UnitedStatesCode,Sedion846and841(b)(1)(B). Because
this Affidavit is subm itted for the lim ited pup ose of dem onstrating probable cause, lhave not

included every factknow n to m e concerning this investigation.

                ln oraboutAugust2019,1aw enforcem entreceivedinformation from aconfidential

source($çCS''),whohasproventobereliableandtrustworthy,thataBahamianmalewhotheCS
lcnew asltsupennan''w asinvplved in the im portation ofcocaine to South Florida via cruise ships

aniving from the B aham as. The source further advised that Superm aù distributes kilogram
                                                                                       1.


quantities ofcocaine in the Broward County area for approximately $29,000 per kilogram and
Case 0:20-mj-06035-LSS Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 6




usedtelephonenumber(754)234-9050(CTELEPHONE 15'). Asdiscussedbelow,theindividual
known totheCS asSuperman would laterbeidentifiedasIQNOW LES.

       4.     On oraboutAugust12,2019,atapproxim ately 1:35 p.m .,the CS placed acallto

TELEPH ON E 1and spokewith Superm an. Inthiscall,Supennan and theCS discussedthesalè

oftllreekilogramsofcocaineforatotalof$84,000. However,dueto otherdevelopmentsin the

investigation,no such transaction took place.

              On or aboutNovember 12,2019,CS advised law enforcem entthata few days

earlier,CS spoke with Supennan,and thatSuperm an offered to sellCS fentanylfor $2,000 per

ounce,heroin for$1800 perounce,and marijuanafor$500 perpound. CS also advised that
Superman wasusinganew telephonenumber--(754)801-3128(CûTELEPHONE 2'').
       6.     O n or about N ovem ber 17,2019,at approxim ately 2:20 p.m .,the CS placed a
                                                           A
recordedphonecallto Superm an atTELEPHONE 2. In pertinentpart,theCS andSuperm anhad
the follow ing conversation'
                           .

       C S:Listen,m y people tom on'
                                   ow com e com e from M elbourne
       Supetm an:Right
       C S:W hattip e yottum getoffw ork.Igetoffw ork bout4 o'clock
       Superm an:1getoffat5
       CS:W hattime,whattimeisa goodtim eforyou so Idon'thavethem waiting al1night.
       Superman:Nah,youjustneedto1etmeknow whatIneedtogetsoIcangetUI...tomorrow
       (voicesoverlapping)
       CS:2 ofthem ,that'swhat,exactly,that's1wantto know.You can 2,2 ofthefettiwop.
       Superm an:2 fettiw op's,alright                                                             1
       CS:Thatwayjustcallmetoday and 1etmeknow ifyou gotitsolknow to tellthem to
       com e tom orrow then.
       Superm an:Alright,no problem .JustasIgetitIm m aletyou know.

              Based upon m y training and e'
                                           xperience, 1believe that çtfettiw op''is a slang term

forfentanyl,and thatin thisconversation,Superm an offered to sellt
                                                                 5
                                                                  he CS two ounces offentanyl
                                          .



which,atthepricesquoted earlierby Superm an,would cost$4,000.
                                                2
Case 0:20-mj-06035-LSS Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 6




           8.       On oraboutNovem ber 18,2019,the CS m etwith Superman ata predetennined

    location in Fol4 Lauderdale,Florida. Atapproxim ately 6:00 p.m .,law ehforcem entestablished

    surveillance in the vicinity, searched the CS and determ ined that the CS did not have mly

    contraband, money or weapons. Law enforcem ent equipped the CS with an audio/video

    recordingdeviceand$4,000OfficialAdvancedFunds($çOAF''). TheCSplacedacontrolledcall
    and advised hewouldm eetSuperm an shortly.

           9.       Atapproxim ately 6:10 p.m .,1aw enforcem entobserved the CS arrive atthe target

    location in the CS's vehicle. Atapproximately 6:44 p.m .,law enforcem entobserved a silver

    ChevroletSilverado arriveatthetargetlocation. Superm an exited theSilverado and entered the

    C S vehicle. D uring the transaction,Superm an provided the CS a Ziploc baggie contaiping a

    brown substance in exchange for $4,000 in OAF. Superm an and the CS discussed a fm ure
    narcotics transaction before Superm an exited the CS vehicle and returned to the Silverado.

    éecauseofsafetyconcerns,thesubstanceSupermanwasnotfeldtested,butwassubmittedtoa
    laboratoryand analysisispending.

           10.      On January 20,2020,atapproxim ately 6:02 p.m .,theCS placed arecorded phone

,   callto Supennan atTELEPH ON E 1. In pertinentpart,the CS and Superm an had the follow ing

    conversation'
                .

           CS:W hat'sup forjortlorrow,you ain'tnevergetback witm e.
           Supennan:Iwasw aiting on you,you said on M onday you wasgonna callme and letme
           know 5 Or 9.                                            '
           CS:Ok,so they ran outda other shit.
           Supennan:N ah.N ah
           CS:O k,ok,they didn'trun outthem otherthings,then 1 and 5.
           Supennan:1 and 5,alright
           CS:W hattim e you getoffw ork cause lgetoffbout5 o'clock.
           Supennan:Igetoff at5,so.
           CS:Ok,justcallmewhenyougetofftomorrow then.1'11bewaitingforyolzrcall.
Case 0:20-mj-06035-LSS Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 6




       11.    Based upon my training and experience, l believe that in this conversation,
                                                               /

Superman agreed to selltheCS five ouncesoffentanyland onekilogrnm ofcocaine.

              On January 21,2020,in recorded calls,the CS arranged to meetSupennan iù the

vicinity of the W est M arine,located at 2401 South .
                                                    A ndrew s A venue,FortLauderdale,Florida.

Prior to the transaction,the CS m etwith 1aw enforcement agents,who searched the CS and

determ ined that the C S did not have any contraband, m oney or w eapons. Law enforcem ent

equipped the CS with an audio/video recording device and transm itter. The CS waited in a

vehicle atthe W estM arine.

              A tapproxim ately 6:45 p.m .,1aw enforcem entobselwed the sam e silver Chevrolet

 Silverado seen on Novem ber18,2019,arriveàttheW estM arineand park directly nexttotheCS

vehicle. There were two occupants. The driver,lateridentified as KNOW LES,entered the

frontpassengerseatoftheCS vehicle. KNOW LES providedagreen bagto theCS. Thereafter,

K N OW LES,and the passenger ofthe Silverado,G LIN TON ,w ere placed into custody.

              ln the green bag given to the CS,1aw enforcem entrecovered approxim ately 740

gramsofa white powderand abag containing approxim ately five ouncesofsuspected fentanyl.

D ue to safety concerns, the suspected narcotics w ere subm itted to a laboratory and results are

pending. ln addition,a handgun w asfound betw een the driver seatand the center console ofthe

 Silverado.

              KNOW LES wasprovided with written M iranda warnings,waived hisrights,and

agreed to speak with 1aw enforcem ent. KNOW LES admitted he intendedto sellappfoxim ately

 740gramsofcocaine(withsomecrackcocaine)totheCSforaprofitof$375. KNOW LESsaid
thatthe Ssfet''refening to the suspected fentanyl,belonged to GLINTON . KNOW LES wasin
                                               4
Case 0:20-mj-06035-LSS Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 6




possession ofTELEPHONE 1atthetim eofhisarrest. KN OW LES stated thatthegun washis.

       16.    GLFNTON was provided with written M iranda warnings,waived llisrights,and

agreedto speak with law enforcement. In substance,GLINTON adm itted thathehad acted asa

m iddlem an forthe saleofthe5 ouncebag ofsuspected fentanyl. GLINTON saidhebelieved the

drugswere SEchina W hite,''which is a streetnafne forheroin. GLINTON said he expected to

earh $500 from thetransaction.
              Based ontheforegoingfacts,Irespectfullysubm itthereisprobablecausetobelieve

thaton or aboutJanuary 21,2020,in Brow ard Cotm ty,in the Southern D istrictofFlorida,KIA M

KN OW LES and W AYNE GLINTON, did knowingly and willfully com bine, conspire,

confederate, and agree with each other and with others, to possess with intentto distribute

controlledsubstances,inviolationofTitle21,UnitedStatesCode,Section846and 841(b)(1)(B).

                                          R espectfully subm itted,




                                          Jam    . a a r,SpecialAgent
                                          D rug n orcem entA dm inistration


 Swornto and subscribed before
 methisthe        day ofJanuary,2020.




   R AN A S.SN OW
 UN ITED STA TES M A GISTM TE JU D GE




                                             5
